Citation Nr: 1442627	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 2007, for the award of a 70 percent evaluation for bipolar disorder.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected (TDIU) for the period prior to December 11, 2007, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A September 2009 rating decision granted a 70 percent evaluation for bipolar disorder, effective December 11, 2007.  A December 2010 rating decision granted entitlement to a TDIU effective July 16, 2009.

The Veteran testified before a Decision Review Officer (DRO) at the RO in July 2009 and June 2010.  She also testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012.  Transcripts of the hearings are associated with the claims file.

The Veteran's claim for an earlier effective date for the award of a 70 percent rating for bipolar disorder arose out of an earlier claim for an increased rating for the same disability.  The Veteran was assigned a 30 percent evaluation for bipolar disorder in a June 2008 rating decision and perfected an appeal with respect to the assigned disability evaluation.  The September 2009 rating decision on appeal awarded an increased 70 percent evaluation effective December 11, 2007.  

In November 2012, the Board denied the claim for entitlement to an earlier effective date for the award of an increased rating for bipolar disorder.  At that time, the Board also remanded the claim for entitlement to a TDIU prior to December 11, 2007.  The Veteran appealed the denial of the claim for an earlier effective date to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Remand filed by the parties, which requested that the November 2012 denial of the earlier effective date claim be vacated and remanded.  The appeal was returned to the Board along with the claim for entitlement to a TDIU prior to December 11, 2007.  In December 2013, the Board remanded the claims for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran filed her claim for an increased rating for bipolar disorder on December 11, 2007.

2.  It was factually ascertainable on January 11, 2007, within the one-year period prior to December 11, 2007, that the criteria for a 70 percent evaluation for the Veteran's service-connected bipolar disorder were met.

3.  The December 11, 2007 claim for an increased evaluation raised an inferred claim for a TDIU.

4.  As of January 11, 2007, the evidence of record indicates the Veteran's service-connected bipolar disorder rendered her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 11, 2007, for the assignment of a 70 percent evaluation for bipolar disorder have been met.  38 U.S.C.A. §§ 5101,5110 (West 2012); 38 C.F.R. §§ 3.151, 3.400(o)(2) (2013).

2.  As of January 11, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5101,5110 (West 2012); 38 C.F.R. §§ 3.151, 3.400(o)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements were met in this case by letters sent to the Veteran in February 2008 and September 2009, prior to the initial adjudication of her claims.  These letters advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartucczo v. Principi, 16 Vet App 183 (2002); 38 C F R § 3 159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA treatment records requested in the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that she felt were relevant to the claims.
 
The Board is also satisfied as to substantial compliance with its February 2013 and December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included having the VA Director of Compensation and Pension (C&P) Service consider extraschedular entitlement for a TDIU rating prior to December 11, 2007.  By letter dated in June 2014, the Director denied entitlement to a TDIU rating on an extraschedular basis.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Bipolar Disorder

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased disability compensation ratings, governing regulation provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) .

Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) , the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim. This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

The Veteran asserts that she is entitled to an effective date earlier than December 7, 2011, for the grant of a 70 percent disability evaluation for her service-connected bipolar disorder.  

A review of the record reveals no evidence of any communication from the Veteran or an accredited respresentative from the Veteran between the August 1999 rating decision, which originally granted service connection, and the December 2007 claim for an increased rating for her service-connected bipolar disorder.

In the absence of any pending claims prior to December 7, 2011, the laws and regulations governing the assignment of effective dates do not allow for an effective date for an increased evaluation award any earlier than 1 year prior to the submission of the claim.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, there is no legal basis for assignment of an effective date for the grant of an award of 70 percent prior to December 7, 2011.  

The Board finds that, resolving all reasonable doubt in the Veteran's favor, an effective date of January 11, 2007, is warranted for the award of a 70 percent rating for bipolar disorder.

Under 38 C F R § 4.130, Diagnostic Code 9432, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating (the maximum schedular rating) is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The September 2009 rating decision that awarded the 70 percent disability evaluation was based on recent findings of increased symptomatology.  The Veteran testified at a July 2009 hearing before a Decision Review Officer.  At this hearing she testified that her bipolar symptoms included excessive sleeping, drinking, unemployment, and depression.  A May 2008 VA examination report reflects the Veteran had bipolar disorder and noted symptoms of manic nature include flight of ideas, grandiosity, impulsivity and irritability.  She also displayed symptoms of depression including suicidal ideation, hypersomnolence, and dysphoria.

The first medical evidence of record dated within one year prior to the Veteran's claim in December 11, 2007, is a January 11, 2007 private treatment record.  The Board notes that the handwritten private treatment record is dated "1/11/06."  However, the Board finds that year is incorrect.  The previous private treatment record is dated November 15, 2006, and the record immediately following the January record is dated April 4, 2007, indicating January 11, 2007 fits chronologically in the records.  Additionally, the January 11 record noted that the Veteran had decided to quit drinking, which later private treatment records and the Veteran's statements indicate occurred in January 2007, not January 2006.  

The January 11, 2007 private treatment reflects that the Veteran was feeling more concerned about financial issues.  The record reflects she had no structure and little connection to anything.  On examination, she was pleasant, verbal and cooperative.  Her mood was pleasant and she was moderately anxious.

An April 2007 private treatment record noted the Veteran had been sober for 3 months.  She gave up on the business and was trying to find more structured work.  On examination, she was pleasant, verbal, and cooperative.  There was no pressure, looseness, or suicidal ideation.  

A June 2007 private treatment record noted she had started work as an insurance representative which was much more structured.  She was filing for bankruptcy and giving her house back.  On examination she seemed tense but she was adapting to a lot of change and reinventing herself.  The record noted increased situational stress.

A July 2007 private treatment record noted the Veteran had problems with lateness, procrastination, and staying focused.  A later July 2007 private treatment record indicates the Veteran reported she was doing pretty badly.  Her focus was off.  She reported sleeping more and that she was distractible.  On examination, she was pleasant and verbally cooperative.  There was no pressure or looseness and she was clearly disappointed.  The note indicated the Veteran seemed to be sabotaging herself.  She was prescribed Adderall.

An August 2007 private treatment record indicates the Veteran felt the Adderall helped her mood.  The dose was increased.  Another August 2007 private treatment record indicated the Veteran had some benefits, but not as much as she had hoped and not sustained.  The dose was increased.

A September 2007 private treatment record indicates the Veteran reported she was doing ok but was still not as focused as she expected.  She reported a lot of distractions with a recent move.  Her mood was fairly even.  On examination, she was pleasant, verbal and cooperative with no pressure or looseness.  She was able to enjoy a few things, but was not feeling like she was measuring up enough at work.

An October 2007 private treatment record indicates the Veteran reported that she was self-sabotaging again and wondered if she was bipolar.  On examination she was pleasant, verbal and cooperative with no pressure or looseness.  She was not psychotic and had some pleasure.  The record noted that they discussed possible suicidal ideation.  

A November 2007 private treatment record reflect the Veteran reported that her therapist thinks she may be hypomanic- so energetic then down in the dumps.  Her sleep cycle was drafting without structure.  On examination, she was mildly euphoric.  There was no grandness or delusion.  A November 1, 2007 VA treatment record indicates the Veteran had been diagnosed with ADD, major depressive disorder and bipolar disorder.  She was on several medication.  She denied current suicidal or homicidal ideations.  She stated that she had lost her job in insurance recently.  She stated she could not keep up with the daily quota and paperwork.  The record noted the Veteran could not seem to stay with a job for very long.  

In a statement dated in November 2013, the Veteran's mother stated that the Veteran's mood became erratic and her judgment questionable beginning sometime around the end of 2005.  She noted that the Veteran quit stable and well-paying job in real estate to start a graphic design business in June 2006.  The Veteran's mother stated that the Veteran visited her in December 2006 and she noticed that she had gained weight.  She had apparently lost interest in exercising and socializing with friends.  She also drank more than usual.  She quit drinking in January 2007 and abandoned her plans of starting a graphic design business.  She decided to sell life insurance, which only paid a commission.  The Veteran's mother stated that she was concerned by her impulsive habit of changing careers and apparent delusions of grandeur regarding her talents and abilities.  The Veteran's mother stated that throughout 2007, the Veteran's mood was inconsistent.  She would alternate between being depressed, withdrawn, and irritable to being very enthusiastic about new interest or business ideas, which she would inevitably abandon.

The Veteran has asserted that prior to December 2007, she had increased symptoms of bipolar disorder, which was treated as depression, until her diagnosis in October 2007.  The Veteran asserted that she had poor judgment from undiagnosed manic symptoms, such as trying to start her own business and sell life insurance even though she had no sales experience and was shy, introverted and reserved.  She stated she spent money compulsively despite having no income.  See February 2013 statement.  The Veteran and her mother are competent to report symptoms capable of lay observation.  The Board finds their statements to be credible, as they are consistent with the evidence of record. 

Following review of the medical evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the symptoms evidenced from January 11, 2006, within the 1 year period prior to her submission of a claim for an increased rating in December 2007, reasonably approximate the same symptoms demonstrated after December 2007.  The symptoms described in the private treatment records and in the Veteran's and her mother's lay statements are generally consistent with the May 2008 VA examination, the July 2009 DRO hearing, and other evidence of record following the Veteran's December 2007 claim.  The January 11, 2007 private treatment record reflects that the Veteran reported having no structure and little connection to anything.  The record noted she was moderately anxious.  The October 2007 private treatment record noted possible suicidal ideation.  The Veteran's job history, as described in the records and by the Veteran and her mother indicate she had symptoms of impulsivity and grandiosity.  The July 2007 private treatment record indicates the Veteran was sleeping more and was easily distracted.  The Veteran's symptoms from January 11, 2007, indicate she had occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating under Diagnostic Code 9432.  

As noted above, the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim when the underlying disability increased during that one year period.  The legislative history reflects that if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.  Although the Veteran asserts that she has had increased symptoms of bipolar disorder from one year prior to the claim on December 11, 2006, the Board finds that the first date on which it is factually ascertainable that the Veteran had an increase in her bipolar disorder was January 11, 2007, the date of the private treatment record noting the Veteran had no structure, little connection to anything, and was moderately anxious.  There is no other medical evidence dated between December 11, 2006, and January 11, 2007.  Although the Veteran and her mother are competent to report symptoms capable of lay observation, they do not have the medical expertise to report specific psychological symptoms.  Additionally, the Veteran and her mother have not specified an exact date on which the symptoms increased, from one year prior to her claim in December 11, 2007.  Consequently, the Board finds that a higher rating is not warranted prior to January 11, 2007.  There is no evidence from December 11, 2006 through January 11, 2007 indicating the Veteran's specific bipolar disorder symptoms during that time.  In the absence of specific information regarding the Veteran's symptoms, it is not factually ascertainable that the Veteran's symptoms increased during that time period.  The Board has considered whether the Veteran was entitled to a higher rating for bipolar disorder, such as 30 percent or 50 percent disabling, but in the absence of evidence of an increase from December 11, 2006, through January 11, 2007, a higher rating is not warranted prior to January 11, 2007.   

The Board finds that the January 11, 2007 private treatment record and evidence of record following that date show the Veteran had symptoms causing occupational and social impairment with deficiencies in most areas, including suicidal ideation, depression, and difficulty in adapting to stressful circumstances.  However, the Board finds that a rating in excess of 70 percent is not warranted.  The evidence does not show the Veteran's bipolar disorder caused total occupational and social impairment.  The private treatment records from early 2007 consistently showed she was pleasant, verbal and cooperative during treatment, and that she mostly denied having suicidal ideation.  There was no evidence she had severe symptoms such as hallucinations or gross impairment in thought processes.  

In sum, the Board finds that the evidence of record from January 11, 2007 shows that the Veteran's overall disability picture has been consistent since January 2007, which has been evaluated as warranting a 70 percent rating.  There is no evidence that the Veteran's bipolar disorder became significantly worse between the time of her psychiatric treatment in January 2007 and the submission of her claim in December 2007.  Affording the Veteran the benefit of the doubt, the Board grants the Veteran an earlier effective date of January 11, 2007.  See 38 C.F.R. § 3.400(o)(2).

TDIU

The Veteran asserts that she is entitled to an effective date prior to December 11, 2007, for entitlement to a TDIU.  The Board finds that an earlier effective date of January 11, 2007, is warranted.

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims, already cited above in detail, apply to a TDIU claim as well.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran has argued that her December 11, 2007 claim for an increased evaluation for her bipolar disorder also raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet App 447, 453 (2009).  The Board agrees.  Thus, the earliest possible effective date for entitlement to a TDIU is one year prior to the December 11, 2007 claim.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 CF R § 4 16(a).

The Board has awarded an earlier effective date of January 11, 2007, for the grant of a 70 percent rating for bipolar disorder, the Veteran's one compensable service-connected disability.  Thus, the Veteran meets the schedular criteria for an award of a TDIU from January 11, 2007.  See 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 USCA § 1155 (West
2012); 38 C F R §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a
determination, the central inquiry is "whether the veteran's service connected
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad
v Brown, 5 Vet App 524, 529 (1993).

Marginal employment shall not be considered substantially gainful employment.  See 38 C F R. § 4 16(a).  Marginal employment has been defined as existing when a veteran's earned annual income does not exceed the amount established as the
poverty threshold for one person.  Id.

The Board finds that the evidence from January 11, 2007 shows the Veteran was unemployable due to her service-connected bipolar disorder.  As discussed above, the Board finds the Veteran's symptoms to be consistent from January 11, 2007 with her symptoms following the December 11, 2007 claim.  The Veteran tried to start her own business in the summer of 2006.  She stated that over the course of seven months, she did not have any earnings because she never had any clients.  See December 2009 statement.  From April 2007 to November 2007, she testified that she only sold two policies, to friends, and that she was working strictly on commission.  See February 2011 substantive appeal.  The Veteran was unemployed from November 2007 to April 2008.  The Veteran's tax returns indicate that her wages were $702.00, with a business income of $1,960.00.  The figure is considered "marginal" for employment purposes as it does not meet the minimum poverty threshold for one person as established by the U.S. Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a). 

A July 2009 statement from the Veteran's VA treatment providers indicated that they recommended that she stop working due to her bipolar disorder.  It was noted that treatment efforts had been made, but that the Veteran's bipolar disorder continued to worsen and interfere with her ability to perform in a work setting.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met from January 11, 2007.  Although the record indicates the Veteran tried to work in 2007, the Veteran had no more than marginal employment.  The July 2009 statement indicates the Veteran was unable to work due to her bipolar disorder, and as discussed above, the Board finds the Veteran's symptoms of bipolar disorder from January 11, 2007, to be generally consistent with her symptoms from December 11, 2007.  Accordingly, a total disability rating based on individual unemployability from January 11, 2007, is granted.

The Board has considered whether a rating is warranted from December 11, 2006, one year prior to the Veteran's claim, on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The Veteran did not meet the schedular criteria for a TDIU claim prior to January 11, 2007.  The Veteran's bipolar disorder (then diagnosed as depression) was rated as 10 percent disabling.  In a June 2014 letter, the Director of VA Compensation Service addressed whether the Veteran was entitled to a TDIU on an extraschedular basis.  The Director of Compensation service noted that the Veteran owned and operated a graphic design business and started a career in insurance sales in 2006 and 2007.  The Director concluded that the record presented no evidence that the Veteran's service-connected disability precluded her from securing and following any substantially gainful occupation prior to December 11, 2007.  As the Director of VA Compensation Service has addressed the issue, the Board may now consider, de novo, whether the Veteran is entitled to an earlier effective date for a TDIU on an extraschedular basis.

The Board finds that prior to January 11, 2007, it was not factually ascertainable that an increase in the Veteran's disability had occurred to warrant a TDIU.  As noted above, there is no medical evidence in the claims file dated between December 11, 2006, and January 11, 2007.  In December 2006 and January 2007, the Veteran was in the process of starting her graphic design business, which constituted marginal employment.  A November 15, 2006, private treatment record reflects that the Veteran reported that she was really active.  She noted that she was not really too focused on getting the career going.  On examination, she was pleasant, verbal and cooperative with no pressure or looseness.  She had good animation and was well dressed and groomed.  The November 2006 private treatment record does not indicate the Veteran's bipolar disorder symptoms were as severe as they were in January 11, 2007.  No anxiety was noted.  The Veteran has asserted that she was unemployable from December 11, 2006.  As a lay person the Veteran is competent to report symptoms capable of lay observation, but she is not competent to report that her bipolar disorder symptoms rendered her unable to obtain or retain employment. 

The Veteran's bipolar disorder was only rated as 10 percent disabling, prior to January 11, 2007.  As noted above, if an increase in severity occurred more than one year before the date of claim, 38 C.F.R. § 3.400(o)(2) does not apply, and the effective date would be the date the Veteran filed the TDIU claim.  The Board finds the Veteran became unable to obtain or retain employment from January 11, 2007, due to the increased severity of  her bipolar disorder symptoms, but not prior to that date.  The Board finds that prior to January 11, 2007, the Veteran did not present such an exceptional disability picture with marked interference with employment as to render impractical the application of the regular schedular standards.  There is also no evidence of other related factors such as frequent periods of hospitalization due to these service-connected disabilities.  Accordingly, the Board finds entitlement to a TDIU prior to January 11, 2007, on an extraschedular basis is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date of January 11, 2007, for the award of a 70 percent evaluation for bipolar disorder is granted.

Entitlement to a TDIU from January 11, 2007, is granted.   



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


